In an action in which a judgment of the Supreme Court, Kings County, was entered, inter alia, granting plaintiff a divorce, defendant appeals from an order of the same court, entered April 25, 1975, which denied his motion pursuant to section 246 of the Domestic Relations Law (1) to modify the judgment of divorce as to the amount of alimony to be paid thereunder and (2) to relieve him from a contempt order entered in the same court on March 14, 1975. Order reversed, without costs, and motion remitted to Special Term for an evidentiary hearing to determine the issues of alimony payments and contempt. "Where a party may be held in contempt and committed and where the affidavits relating to his financial position are contradictory, a full and formal evidentiary hearing should be held and a record made thereof so as to permit a review of any determination made” (Pirrotta v Pirrotta, 42 AD2d 715). Rabin, Acting P. J., Latham, Cohalan, Christ and Brennan, JJ., concur.